DETAILED ACTION

This Office Action is a response to an amendment filed on 05/17/2022, in which claims 1 and 3-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments with respect to claims 1 and 3-20 have been considered but are not persuasive. 
In regards to claims 1, 12, 15, and 18 applicant argues that Lee does not disclose the limitation of “wherein the neighboring block is allowed to be determined as available even when the coding mode of the neighboring block is an intra mode, an intra block copy mode, or a palette mode”.
However, examiner respectfully disagrees. As shown in Fig. 15 and explained in paragraphs 390 and 393 of Lee, the availability of the neighboring samples is determined. Furthermore, paragraphs 8 and 218 disclose that the intra-prediction mode of the current block is derived by an intra-prediction mode of a neighboring block adjacent to the current block. Thus, the argued limitation has been clearly disclosed by Lee. 
Claims 1 and 2-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2022/0030226 A1).

Regarding claim 1, Lee discloses: A method of processing video data (see Fig. 1), comprising: 
making a first decision, for a conversion between a first block of a video and a bitstream of the video (see paragraph 158), on an availability of a neighboring block (see paragraph 390) for deriving one or more weights for predicting the first block (see paragraph 463) by an availability checking process based on a rule (see paragraph 400), wherein the first block is coded with a first prediction mode and in the first prediction mode a prediction of the first block is generated at least based on an inter prediction and an intra prediction (see paragraph 462); and 
performing the conversion based on the first decision (see paragraph 390), 
wherein the one or more weights include a first weight which is assigned to the inter prediction of the first block and a second weight which is assigned to an intra prediction of the first block (see Lee, paragraph 463); and 
wherein the rule excludes use of a comparison of a coding mode of the first block and a coding mode of the neighboring block (see paragraph 391 and 400, availability is determined based on location of the reference block), 
wherein the neighboring block is allowed to be determined as available even when the coding mode of the neighboring block is an intra mode (see Lee, Fig. 15 and paragraphs 8, 259, 390 and 391), an intra block copy mode (see Lee, paragraph 250), or a palette mode, 
wherein in the intra block copy mode, prediction samples are derived from blocks of sample values of a same decoded video region as determined by block vectors (see Lee, paragraph 250).

Regarding claim 3, Lee discloses: The method of claim 1, wherein when the neighboring block is available, the one or more weights are assigned depending on the coding mode of the neighboring block (see Lee, paragraph 463).

Regarding claim 4, Lee discloses: The method of claim 1, further comprising: 
making a second decision, for a conversion between a second block of the video and the bitstream of the video (see Lee, paragraph 158), an availability of a third block of the video based on a coding mode of the second block and a coding mode of the third block by the availability checking process (see Lee, paragraph 258 and 390), wherein the third block is determined as unavailable in response to the coding mode of the second block being different from the coding mode of the third block (see Lee, paragraph 259); and 
performing the conversion between the second block and the bitstream based on the second decision (see paragraph 390).

Regarding claim 5, Lee discloses: The method of claim 4, wherein the coding mode of the second block corresponds to an inter prediction mode and the coding mode of the third block corresponds to an intra block copy mode, and wherein in the intra block copy mode, prediction samples are derived from blocks of sample values of a same decoded video region as determined by block vectors (see Lee, paragraph 250).

Regarding claim 6, Lee discloses: The method of claim 4, wherein the coding mode of the second block corresponds to an intra block copy mode and the coding mode of the third block corresponds to an inter prediction mode, and wherein in the intra block copy mode, prediction samples are derived from blocks of sample values of a same decoded video region as determined by block vectors (see Lee, paragraph 250).

Regarding claim 7, Lee discloses: The method of claim 4, wherein motion information of the third block is disallowed from being used in a list construction of the second block in response to the third block being determined as unavailable (see Lee, paragraph 223-224 and 259).

Regarding claim 8, Lee discloses: The method of claim 1, wherein whether availability depending on the coding mode is used as an input parameter of the availability checking process (see Lee, paragraph 259).

Regarding claim 9, Lee discloses: The method of claim 4, wherein the coding mode of the second block is used as an input parameter of the availability checking process (see Lee, paragraph 259).

Regarding claim 10, Lee discloses: The method of claim 1, wherein the conversion includes encoding the first block into the bitstream (see Lee, paragraph 4 and 6).

Regarding claim 11, Lee discloses: The method of claim 1, wherein the conversion includes decoding the first block from the bitstream (see Lee, paragraph 4 and 7).

Regarding claims 12-14, claims 12-14 are drawn to apparatus having limitations similar to the methods claimed in claims 1-9 treated in the above rejections. Therefore, apparatus claims 12-14 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Regarding claims 15-17, claims 15-17 are drawn to a computer readable storage medium having limitations similar to the method claimed in claims 1-9 treated in the above rejections. Therefore, computer readable storage medium claims 15-17 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Regarding claims 18-20, claims 18-20 are drawn to a computer readable storage medium having limitations similar to the method claimed in claims 1-9 treated in the above rejections. Therefore, computer readable storage medium claims 18-20 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483